 


109 HR 4818 IH: South Park National Heritage Area Act
U.S. House of Representatives
2006-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4818 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2006 
Mr. Hefley introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To establish the South Park National Heritage Area in the State of Colorado, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the South Park National Heritage Area Act. 
2.Findings and purposes 
(a)FindingsCongress finds that— 
(1)the rich natural resources, the variety of recreational opportunities, the cultural legacy, and the unparalleled history of South Park, Colorado, are of national importance and are deserving of recognition, conservation, interpretation, and continuing use; 
(2)the people of South Park respect, protect and defend the rights and desires of private property owners, and support the power and right of individuals to shape their own destiny; 
(3)the South Park National Heritage Area builds upon existing local initiatives to spur economic development while conserving, preserving and interpreting the resources on which the local economy depends; 
(4)in 1997 the Governor of Colorado designated South Park as Colorado’s second State Heritage Area; 
(5)in 2006 the President of the United States recognized and designated South Park as a Preserve America Community that protects and celebrates its heritage, uses its historic assets for economic development and community revitalization, and encourages people to experience and appreciate local historic resources through education and heritage tourism programs; 
(6)the Federal, State, and local governments, organizations, and residents of South Park broadly support the establishment of a national heritage area to coordinate and assist in the conservation, interpretation, and continuing use of the heritage resources of South Park; 
(7)the agrarian landscape, culture, and historical resources of South Park assist citizens in experiencing how native peoples, early explorers, trappers, miners, ranchers, and settlers lived on the frontier of the United States; 
(8)the ideals of self governance and individualism of the United States gave rise to laws that— 
(A)were developed within the remote landscape of South Park; 
(B)were among the first legislative initiatives of the western settlers; and 
(C)reinforced the democratic traditions of the United States; 
(9)the average elevation of South Park exceeds 9,000 feet and ranks among the highest basins in North America; 
(10)native peoples have inhabited the landscape of South Park for over 10,000 years; 
(11)Porcupine Cave and its wealth of animal fossils, including a now-extinct North American cheetah, is one of the most important paleontological sites for the study of Ice Age vertebrates in the world, and contains the richest and most diverse vertebrate fauna known from the middle Pleistocene on the North American continent; 
(12)in addition to high summits, pristine streams, and open prairies, the unmatched landscape of the Heritage Area also contains— 
(A)portions of the Lost Creek Wilderness and Buffalo Peaks Wilderness Areas, featuring disappearing streams, ancient pine trees, globally rare plants, and State-endangered boreal toads; 
(B)the Lost Creek National Natural Landmark, characterized by stunning rock spires and pinnacles, narrow ridges, steep narrow gorges, and a stream that disappears and reappears at the surface at least nine times; 
(C)National Forest System lands that are home to the federally-threatened Penland alpine fen mustard, Canada lynx and greenback cutthroat trout; 
(D)12 State wildlife areas that protect large herds of elk, deer, pronghorn antelope; and many other species; 
(E)45 miles of Gold Medal trout water that provide world-class trout fishing opportunities; 
(F)nationally rare and unusual high-altitude wetlands known as extreme rich fens; and 
(G)4 majestic mountain peaks that stand higher than 14,000 feet above sea level; 
(13)the South Park National Heritage Area offers outstanding recreational opportunities for hiking, fishing, camping, climbing, sightseeing, hunting, wildlife viewing, and off-highway vehicle use; and 
(14)the South Park National Heritage Area contains buildings, structures, sites, and stories that preserve and interpret the frontier heritage of the United States, including— 
(A)the Salt Works Ranch, Colorado Salt Works, EM Ranch, Buckley Ranch, Wahl Ranch, Jefferson Depot, Como Depot, Como Roundhouse, Como Hotel, Como School, Boreas Pass Railroad Station, Summer Saloon, South Park Brewery, Park County Courthouse, South Park Community Church, and Tarryall School, each of which is listed in the National Register of Historic Places; 
(B)the Colorado Midland Railroad, the Denver, South Park & Pacific Railroad, and their associated stations, depots, and passes; 
(C)the Paris Mill and Snowstorm Dredge, which are among the last intact structures of their type in the United States, and are included on Colorado’s most endangered places list; 
(D)the Present Help Mine which, being located at an elevation of 14,157 feet, qualifies as the highest gold mine ever to operate in the United States; and 
(E)the highest incorporated town (Alma), vehicular mountain pass (Mosquito), and cattle ranches in the United States. 
(b)PurposesThe purposes of this Act are to— 
(1)establish the Heritage Area in the State of Colorado; 
(2)carry out the national heritage area alternative as described in the document entitled South Park National Heritage Area Feasibility Study, 2006; 
(3)provide a management framework to foster an effective working relationship with all levels of government, not for profit organizations, the private sector, and the local communities in South Park to— 
(A)preserve the outstanding heritage of the region; 
(B)develop new heritage tourism programs, attractions and opportunities; and 
(C)continue to pursue the development of compatible economic opportunities and heritage products;  
(4)assist communities, organizations, and citizens in the State of Colorado in identifying, preserving, interpreting, developing, and promoting the historical, cultural, scenic, recreational, agricultural, and natural resources of the region for the educational, inspirational, and economic benefit of current and future generations. 
3.Private property rights protection 
(a)Access to Private PropertyNothing in this Act— 
(1)requires any private property owner to allow public access (including Federal, State, or local government access) to private property; or 
(2)modifies any provision of Federal, State, or local law with regard to public access to or use of private property. 
(b)LiabilityDesignation of the Heritage Area shall not impose any liability on, or have any effect on any liability under any other law on, any private property owner with respect to any person injured on the private property. 
(c)Recognition of Authority to Control Land UseNothing in this Act modifies, enlarges, or diminishes the authority of the Federal Government or State or local governments to regulate land use. 
(d)Voluntary participation of private property owners in heritage areaNothing in this Act requires the owner of any private property located within the boundaries of the Heritage Area to participate in or be associated with the Heritage Area; participation by individual landowners is strictly on a voluntary basis only. 
(e)Effect of establishment 
(1)In generalThe boundaries designated for the Heritage Area shall constitute the area within which Federal funds made available to carry out this Act may be expended. 
(2)Regulatory authorityThe establishment of the Heritage Area and the boundaries of the Heritage Area shall not provide any regulatory authority that would not otherwise apply to govern land use within the Heritage Area or the viewshed of the Heritage Area by the Secretary, the National Park Service, the management entity, or any other governmental entity. 
4.DefinitionsIn this Act: 
(1)BoardThe term Board means the Board of Directors of the South Park National Heritage Area, comprised initially of the individuals, agencies, organizations, and governments that were involved in the planning and development of the Heritage Area before the date of enactment of this Act. 
(2)Heritage areaThe term Heritage Area means the South Park National Heritage Area established by section 4(a). 
(3)Management entityThe term management entity means the management entity for the Heritage Area designated by section 5(d)(1). 
(4)Management planThe term management plan means the management plan for the Heritage Area required by section 7. 
(5)MapThe term map means the map entitled South Park National Heritage Area Map (Proposed), dated January 30, 2006. 
(6)PartnerThe term partner means a Federal, State, or local governmental entity, organization, private industry, educational institution, or individual involved in the conservation, preservation, interpretation, development or promotion of heritage sites or resources of the Heritage Area. 
(7)SecretaryThe term Secretary means the Secretary of the Interior. 
(8)StateThe term State means the State of Colorado. 
(9)Technical assistanceThe term technical assistance means any guidance, advice, help, or aid, other than financial assistance, provided by the Secretary. 
5.South Park National Heritage Area 
(a)EstablishmentThere is established in the State the South Park National Heritage Area. 
(b)BoundariesThe Heritage Area shall consist of the areas included in the map. 
(c)MapA map of the Heritage Area shall be— 
(1)included in the management plan; and 
(2)on file and available for public inspection in the appropriate offices of the National Park Service. 
(d)Management entity 
(1)In generalThe management entity for the Heritage Area shall be the Park County Tourism & Community Development Office, in conjunction with the South Park National Heritage Area Board of Directors. 
(2)Membership requirementsMembers of the Board shall include representatives from a broad cross-section of individuals, agencies, organizations, and governments that were involved in the planning and development of the Heritage Area before the date of enactment of this Act. 
6.Administration 
(a)Prohibition on the Acquisition of Real PropertyThe management entity shall not use Federal funds made available under this Act to acquire real property or any interest in real property. 
(b)AuthoritiesFor purposes of carrying out the management plan, the Secretary, acting through the management entity, may use amounts made available under this Act to— 
(1)make grants to the State or a political subdivision of the State, nonprofit organizations, and other persons; 
(2)enter into cooperative agreements with, or provide technical assistance to, the State or a political subdivision of the State, nonprofit organizations, and other interested parties; 
(3)hire and compensate staff, which shall include individuals with expertise in natural, cultural, and historical resources protection, fundraising, heritage facility planning and development, and heritage tourism programming; 
(4)obtain funds or services from any source, including funds or services that are provided under any other Federal law or program; 
(5)enter into contracts for goods or services; and 
(6)to facilitate the conduct of other projects and activities that further the Heritage Area and are consistent with the approved management plan. 
(c)DutiesThe management entity shall— 
(1)in accordance with section 6, prepare and submit a management plan for the Heritage Area to the Secretary; 
(2)assist units of local government, local property owners and businesses, and nonprofit organizations in carrying out the approved management plan by— 
(A)carrying out programs and projects that recognize, protect, enhance, and promote important resource values in the Heritage Area; 
(B)establishing and maintaining interpretive exhibits and programs in the Heritage Area; 
(C)developing economic, recreational and educational opportunities in the Heritage Area; 
(D)increasing public awareness of, and appreciation for, historical, cultural, scenic, recreational, agricultural, and natural resources of the Heritage Area; 
(E)protecting and restoring historic sites and buildings in the Heritage Area that are consistent with Heritage Area themes; 
(F)ensuring that clear, consistent, and appropriate signs identifying points of public access, and sites of interest are posted throughout the Heritage Area; 
(G)promoting a wide range of partnerships among governments, organizations, and individuals to further the Heritage Area; and 
(H)planning and developing new heritage attractions, products and services. 
(3)consider the interests of diverse units of government, businesses, organizations, and individuals in the Heritage Area in the preparation and implementation of the management plan; 
(4)conduct meetings open to the public at least semiannually regarding the development and implementation of the management plan; 
(5)for any year for which Federal funds have been received under this Act— 
(A)submit to the Secretary an annual report that describes the activities, expenses, and income of the management entity (including grants to any other entities during the year that the report is made); 
(B)make available to the Secretary for audit all records relating to the expenditure of the Federal funds and any matching funds; and 
(C)require, with respect to all agreements authorizing expenditure of Federal funds by other organizations, that the organizations receiving the funds make available to the Secretary for audit all records concerning the expenditure of the funds;  
(6)encourage by appropriate means economic viability that is consistent with the Heritage Area. 
(d)Cost-sharing requirement 
(1)In generalExcept as provided in paragraph (2), the Federal share of the cost of any activity carried out using any assistance made available under this Act shall be 50 percent. 
(2)ExceptionBefore the date on which the management entity completes the management plan, the Federal share of the cost of any activity described in paragraph (1) may be 100 percent. 
7.Management plan 
(a)In generalNot later than 3 years after the date of enactment of this Act, the management entity, with public participation, shall submit to the Secretary for approval a proposed management plan for the Heritage Area. 
(b)RequirementsThe management plan shall— 
(1)incorporate an integrated and cooperative approach for the protection, enhancement, interpretation, development, and promotion of the historical, cultural, scenic, recreational, agricultural, and natural resources of the Heritage Area; 
(2)take into consideration State and local plans; 
(3)include— 
(A)an inventory of— 
(i)the resources located in the core area described in section 5(b); and 
(ii)any other eligible and participating property in the core area that— 
(I)is related to the themes of the Heritage Area; and 
(II)should be preserved, restored, managed, maintained, developed, or promoted because of the significance of the property; 
(B)comprehensive policies, strategies, and recommendations for conservation, funding, management, development, and promotion of the Heritage Area; 
(C)a description of actions that governments, private organizations, and individuals have agreed to take to manage and protect the historical, cultural, scenic, recreational, agricultural, and natural resources of the Heritage Area; 
(D)a program of implementation for the management plan by the management entity that includes a description of— 
(i)actions to facilitate ongoing and effective collaboration among partners to promote plans for resource protection, enhancement, interpretation, restoration, and construction; and 
(ii)specific commitments for implementation that have been made by the management entity or any government, organization, or individual for the first 5 years of operation; 
(E)the identification of sources of funding for carrying out the management plan; 
(F)an analysis of and recommendations for means by which Federal, State, and local programs, including the role of the National Park Service in the Heritage Area, may best be coordinated to carry out this Act; and 
(G)an interpretive plan for the Heritage Area;  
(4)recommend policies and strategies for resource management that consider and detail the application of appropriate land and water management techniques, including the development of intergovernmental and interagency cooperative agreements to protect the historical, cultural, scenic, recreational, agricultural, and natural resources of the Heritage Area. 
(c)DeadlineIf a proposed management plan is not submitted to the Secretary by the date that is 3 years after the date of enactment of this Act, the management entity shall be ineligible to receive additional funding under this Act until the date on which the Secretary receives and approves the management plan. 
(d)Approval or disapproval of management plan 
(1)In generalNot later than 90 days after the date of receipt of the management plan under subsection (a), the Secretary, in consultation with the State, shall approve or disapprove the management plan. 
(2)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether— 
(A)the management entity is representative of the diverse interests of the Heritage Area, including governments, natural and historical resource protection organizations, educational institutions, local businesses and industries, community organizations, recreational organizations, and tourism organizations; 
(B)the management entity has afforded adequate opportunity, including public hearings, for public and governmental involvement in the preparation of the management plan; and 
(C)strategies contained in the management plan, if implemented, would adequately balance the voluntary protection, development, and interpretation of the natural, historical, cultural, scenic, recreational, and agricultural resources of the Heritage Area. 
(3)Action following disapprovalIf the Secretary disapproves the management plan under paragraph (1), the Secretary shall— 
(A)advise the management entity in writing of the reasons for the disapproval; 
(B)make recommendations for revisions to the management plan; and 
(C)not later than 60 days after the receipt of any proposed revision of the management plan from the management entity, approve or disapprove the proposed revision. 
(4)Amendments 
(A)In generalThe Secretary shall approve or disapprove each amendment to the management plan that the Secretary determines makes a substantial change to the management plan. 
(B)Use of fundsThe management entity shall not use Federal funds authorized by this Act to carry out any amendments to the management plan until the Secretary has approved the amendments. 
8.Duties of other Federal agenciesAny Federal agency conducting or supporting an activity that directly affects the Heritage Area as designated by the Secretary shall— 
(1)consult with the Secretary and the management entity regarding the activity; 
(2)cooperate with the Secretary and the management entity in carrying out the duties of the Federal agency under this Act; 
(3)to the maximum extent practicable, coordinate the activity with carrying out those duties; and 
(4)to the maximum extent practicable, conduct the activity in a manner that the management entity determines will not have an adverse effect on the Heritage Area. 
9.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $6,110,000, of which not more than $1,000,000 may be made available for any fiscal year. 
10.Termination of authorityThe authority of the Secretary to provide assistance under this Act terminates on the date that is 15 years after the date on which funds are first made available to carry out this Act. 
 
